Citation Nr: 1003722	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether there was clear and unmistakable error in the 
rating decision of June 1975 by the RO, denying service 
connection for Osgood Schlatter' s disease of the left knee.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for Osgood Schlatter's 
disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1973 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran withdrew his request for a hearing 
before the Board. 

When the Veteran submitted the current claim to reopen in May 
2005, the Veteran raised the claim of clear and unmistakable 
error in the rating decision in June 1975 by RO, which had 
denied his original claim of service connection. 

As will be discussed further in the REMAND, the claim of 
clear and unmistakable error in the rating decision of June 
1975 is inextricably intertwined with the current appeal and 
the appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 1975, the RO denied a claim of service connection for 
Osgood Schlatter's disease of the left knee.

In May 2005, the Veteran filed a request to reopen the claim 
for service connection for Osgood Schlatter's disease of the 
left knee.  In the request, the Veteran asserted the RO made 
a "grave mistake" in June 1975 in denying service 
connection for Osgood Schlatter's disease of the left knee 
because the RO failed to consider that the disease had not 
been noted on his entrance examination.  Essentially, the 
Veteran argues that the RO did not consider the presumption 
of soundness.  38 C.F.R. § 3.304 (b).

Under 38 C.F.R. § 3.105(a), a previous determination is final 
and binding and will be accepted as correct in the absence of 
clear and unmistakable error.  

The Board finds the Veteran's argument of a "grave mistake" 
effectively raises a claim of clear and unmistakable error.  
As the claim of clear and unmistakable error in the rating 
decision of June 1975 is inextricably intertwined with the 
current appeal, the claim of clear and unmistakable error 
must be adjudicated before the Board can consider the claim 
to reopen.

On the claim to reopen, the Veteran has identified additional 
evidence, pertaining to the claim.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim of clear and 
unmistakable error in the rating 
decision in June 1975 by the RO, 
denying service connection for Osgood 
Schlatter's disease of the left knee. 

2. Ask the Veteran to submit the 
records of Dr. M. Sprott, 2390 
Cartwright St, Beaumont, Texas, and the 
Beaumont Clinic, or to authorize VA to 
obtain the records on his behalf.  
Notify the Veteran of negative results 
in accordance with 38 C.F.R. § 
3.159(e).

3. After the development has been 
completed, adjudicate the claim to 
reopen.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


